DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/29/22, with respect to the rejection(s) of claim(s) 1-19 under USC 102 and 103 as anticipated by and obvious over Swan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. (US Patent 8,935,875) in view of Sammut et al. (US Patent 7,937,878). Collin et al. discloses a weapon aiming system for use by a user, the system comprising: a primary aiming accessory (20) comprising a primary sight defining at least one primary aiming point (sight shown in Figures is a reflex sight which is known to have an aiming point), the primary sight configured to permit the user to view a target through the primary sight to position the primary aiming point in registration with the target along an aiming axis for aiming the weapon at the target;
a secondary aiming accessory (18) comprising a secondary sight, the secondary sight being movably mounted with respect to the primary sight to permit movement of the secondary sight between a stowed position and an operational position, the secondary sight when in the stowed position being located to permit the user to view the target through the primary sight along the aiming axis without looking through the secondary sight, the secondary sight when in the operational position being located to permit the user to view the target through the secondary sight and the primary sight along the aiming axis extending through the primary and secondary sights (col. 3, lines 35-50), the secondary sight including a magnifying lens (col. 3, lines 40-45) through which the aiming axis extends in the operational position for magnifying the target as viewed through the secondary sight. While Collin et al. does not expressly disclose the secondary sight including at least one secondary aiming point movable with respect to the primary sight when the secondary sight is in the operational position, Sammut et al. does. Sammut et al. teaches a magnifying sighting device including at least one movable [secondary] aiming point (42 and Figs. 19A-C). Because both references teach magnifying sights, it would have been obvious to one skilled in the art to substitute one sight for the other to achieve the predictable result of providing a corrected aiming point based on real-time conditions to one of ordinary skill in the art.



4. A weapon aiming system as set forth in claim 1, wherein the secondary aiming accessory includes retaining structure (Collin et al. 60, 70) configured to maintain the secondary sight in at least one of the stowed position or the operational position. 

5. A weapon aiming system as set forth in claim 4, wherein the retaining structure is configured to hold the secondary sight in the stowed position and in the operational position. (Collin et al. col. 4, lines 20-51)

6. A weapon aiming system as set forth in claim 4, wherein the retaining structure comprises a detent (Collin et al. 60, 70).

7. A weapon aiming system as set forth in claim 1, wherein the at least one secondary aiming point comprises multiple secondary aiming points including at least a first secondary aiming point and a second secondary aiming point, the second secondary aiming point being located below the first secondary aiming point. (Sammut et al. Figs. 9A-9C)

8. A weapon aiming system as set forth in claim 7, wherein the multiple secondary aiming points comprises a third secondary aiming point, the third secondary aiming point being located below the second secondary aiming point. (Sammut et al. Figs. 9A-9C)

9. A weapon aiming system as set forth in claim 1, wherein the secondary aiming point is movable with respect to the primary sight for windage and elevation adjustment. (Sammut et al. col. 39, lines 20-35)

10. A weapon aiming system as set forth in claim 1, wherein the secondary sight includes at least one adjustment actuator operable to move the at least one secondary aiming point with respect to the at least one primary aiming point when the secondary sight is in the operational position. (Sammut et al. col. 20, lines 29-60, col. 39, 1-35)

11. A weapon aiming system as set forth in claim 1, wherein the primary and secondary aiming accessories are connected to a weapon. (Collin et al. Figs. 1 and 2)

12. A weapon aiming system as set forth in claim 1, wherein the secondary sight is pivotable about a pivot axis for moving the secondary sight between the stowed and operational positions. (Collin et al. col. 1, lines 35-50)




2. A weapon aiming system as set forth in claim 1, wherein the primary sight comprises a reflector sight. (col. 1, lines 20-25 disclosed as a reflex sight which inherently has a reflector)

3. A weapon aiming system as set forth in claim 1, wherein the primary sight comprises a lens off which a light source is reflected to generate the primary aiming point. (Inherently how a reflex sight works)
With regards to claims 13-19 Collin et al. in view of Sammut et al. inherently discloses the method of aiming a weapon (see remarks above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641